

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2





 


 
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT
 
THIS SIXTH AMENDMENT dated as of October 30, 2009 to the SECOND AMENDED AND
RESTATED POOLING AND SERVICING AGREEMENT (as defined below) (this “Amendment”),
is among (i) U.S. Bank National Association, as Trustee (“Trustee”), (ii) solely
with respect to the amendments described in Section 3(a) of this Amendment,
Charming Shoppes Receivables Corp. (“CSRC”) and Spirit of America, Inc. (“SOAI”)
and (iii) solely with respect to the amendments described in Section 3(b) of
this Amendment, World Financial Network National Bank (“WFNNB”) and WFN Credit
Company, LLC (“WFN SPV”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned thereto in the Existing
Agreement (defined below).
 
W I T N E S S E T H


WHEREAS, CSRC, SOAI and Trustee are parties to that certain Second Amended and
Restated Pooling and Servicing Agreement, dated as of November 25, 1997 (as
amended heretofore from time to time, the “Existing Agreement”); and
 
WHEREAS, the parties hereto desire to amend the Existing Agreement and the
Supplements related to the Series 2004-1 Certificates and the Series 2007-1
Certificates (respectively, the “Series 2004-1 Supplement” and “Series 2007-1
Supplement”) in certain respects as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1. Amendments to the Existing Agreement.  (a) The following definitions
from Section 1.1 of the Existing Agreement are hereby amended and restated in
their entirety to read as follows or added and inserted in alphabetical order
into Section 1.1 of the Existing Agreement, as applicable:
 
“Account” shall mean a revolving credit card account originated by or acquired
by an Originator, in each case including, without limitation, accounts which
have been written off as uncollectible, issued to an Obligor pursuant to a
Cardholder Agreement between the Originator (or the Originator’s permitted
successors and assigns) and any Person, which account is an Eligible Account on
the Initial Cut Off Date (or, in the case of Additional Accounts, as of the
applicable Addition Cut Off Date), and which is identified by account number,
Obligor name, Obligor address and Receivable balance as of the Cut Off Date (or,
in the case of Additional Accounts, as of the applicable Addition Cut Off Date)
in each computer file or microfiche list delivered to the Trustee by the
Servicer pursuant to Section 2.1 or 2.6.  The term Account shall include each
 

 
 

--------------------------------------------------------------------------------

 

“Renumbered Account”.  The term “Account” shall be deemed to refer to an
Additional Account only from and after the Addition Date with respect thereto,
and the term “Account” shall be deemed to refer to any Removed Account only
prior to the Removal Date with respect thereto.
 
“Acquired Portfolio” shall mean a portfolio of Accounts acquired by the
Originator after September 1, 2007 from any Person (or group of affiliated
Persons) that is not, (i) with respect to portfolios acquired prior to the
Transfer Date, as of September 1, 2007, an Affiliate of Charming Shoppes, Inc.
and (ii) with respect to portfolios acquired on or after the Transfer Date, as
of the date of acquisition, an Affiliate of WFNNB.
 
“Administrative Servicer” means ADS Alliance Data Systems, Inc., a Delaware
corporation, and its successors and assigns.
 
“Administrative Servicer Agreement” means the Service Agreement, between WFNNB
and the Administrative Servicer, dated as of May 15, 2008, as such agreement may
be amended, supplemented or otherwise modified from time to time.
 
“Affiliated Brand” means any brand name or trademark now owned or licensed or
hereafter developed, licensed or acquired by Charming Shoppes, Inc. or its
present or future Affiliates, which is used primarily for women’s apparel sales;
it being understood and agreed that as of the date hereof “Affiliated Brand”
includes, but is not limited to, Fashion Bug, Fashion Bug Plus, Lane Bryant,
Lane Bryant Outlet, Lane Bryant Woman, Lane Bryant Catalog, Cacique, Petite
Sophisticate, Petite Sophisticate Outlet, Figure Magazine, Catherines and
Catherines Plus Sizes.
 
“Cardholder Guidelines” shall mean, at any time, the policies and procedures of
the applicable Originator (and its permitted successors and assigns) relating to
the operation of its credit card business in effect on the date hereof,
including, without limitation, the policies and procedures for determining the
creditworthiness of potential and existing credit card customers, and relating
to the maintenance of credit card accounts and collection of credit card
receivables, as such policies and procedures may be amended from time to time.
 
“Originator” shall mean, as applicable, Spirit of America National Bank, a
national banking association, or WFNNB and their permitted successors and
assigns.
 
“Seller” shall mean WFN Credit Company, LLC, a Delaware corporation, and its
permitted successors and assigns.
 
“Store” shall mean a retail location of any Affiliate of Charming Shoppes , Inc.
or WFNNB.
 
“Transfer Date” has the meaning set forth in Section 8.9.
 

 
 

--------------------------------------------------------------------------------

 

“Trust” shall mean the World Financial Network Credit Card Master Trust II
created by the Prior PSA and this Agreement (formerly known as the Charming
Shoppes Master Trust), the corpus of which shall consist of the Receivables now
existing or hereafter created, all monies due or to become due with respect
thereto, all Collections, all Recoveries, all rights, remedies powers and
privileges with respect to such Receivables, all rights, remedies, powers and
privileges of the Seller under the Purchase Agreement, such funds as from time
to time are deposited in the Collection Account and any Series Account and the
rights to any Enhancement with respect to any Series, and all proceeds of the
foregoing; provided, that the corpus of the Trust shall not include any
undivided percentage ownership interest in Receivables to the extent Conveyed by
the Trust pursuant to any Receivables Purchase Agreement; provided further, that
any Series Account or Enhancement shall be held by the Trust for the benefit of
the related Series.
 
“WFN SPV” has the meaning set forth in Section 7.5.
 
“WFNNB” has the meaning set forth in Section 3.5.
 
(b) The word “Trust” is hereby deleted and replaced with the phrase “Trust and
Trustee, for the benefit of the Trust,” where such word first appears in each of
the first paragraph and the fourth paragraph of Section 2.1 of the Existing
Agreement.
 
(c) Amendments to Section 2.5 of the Existing Agreement.
 
(i) Clause (a) of Section 2.5(l)(i) is hereby amended in its entirety to read as
follows:
 
(a) observe the corporate procedures required by its certificate of formation,
its limited liability company agreement and the limited liability company law of
the State of Delaware, including, without limitation, holding separate director
and member meetings from those of any other Person and otherwise ensuring at all
times that it is maintained as a separate corporate entity from any other Person
and
 
(ii) Clause (x) of Section 2.5(l) of the Existing Agreement is hereby amended in
its entirety to read as follows:
 
(x)  select and at all times maintain as its Independent Director (as defined in
the Seller’s limited liability company agreement) a Person who meets the
following qualifications (which qualifications are in addition to those set
forth in its limited liability company agreement):  the Independent Director
shall have (a) prior experience as an independent director for an entity whose
charter or organizational documents require the unanimous written consent of all
independent directors thereof before such entity could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy, and (b) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.
 

 
 

--------------------------------------------------------------------------------

 

(d) Amendments to Section 3.5 of the Existing Agreement.
 
The following new paragraph is inserted following Section 3.5 of the Existing
Agreement:
 
Notwithstanding the provisions of the preceding paragraph, on the Transfer Date,
SOAI, as the Servicer, shall deliver to the Trustee, each Purchaser
Representative and each Enhancement Provider an Officer’s Certificate in the
form described in the preceding paragraph with respect to the period from
January 1, 2009 to the Transfer Date, upon which delivery SOAI’s obligations
under this Section 3.5 shall cease.  For the avoidance of doubt, World Financial
Network National Bank (“WFNNB”) shall deliver the Officer’s Certificate required
under this Section 3.5 with respect to the period from the Transfer Date through
the calendar year ending December 31, 2009, in connection with WFNNB’s
assumption of servicing duties on the Transfer Date under Section 8.9 hereof.
 
(e) The following Section 7.5 is hereby added to the Existing Agreement:
 
Assignment of Seller’s Duties.  It is understood and agreed that effective as of
the Transfer Date, CSRC and WFN Credit Company, LLC (“WFN SPV”) will enter into
an assignment and assumption agreement, substantially in the form of Exhibit L
hereto, under which CSRC will assign to WFN SPV all of CSRC’s rights and
obligations as Seller (which rights and obligations constitute substantially all
of CSRC’s property and assets) and WFN SPV will accept and assume such rights
and obligations.  From and after the Transfer Date, (i) except to the extent
provided in such agreement with respect to events arising out of its actions or
omissions to act as Seller occurring before the Transfer Date, CSRC shall be
released from all obligations of the Seller, (ii) CSRC shall cease to be a party
to this Agreement; provided that nothing herein shall release CSRC of any
liability for any of its actions (or omissions to act) as Seller prior to the
Transfer Date, and (iii) subject to the foregoing clauses (i) and (ii) and
except as the context shall require, references in this Agreement and the other
Transaction Documents to Seller or to Charming Shoppes Receivables Corp., in its
capacity as Seller, shall be deemed to be references to WFN SPV in such
capacity.
 
(f) The following Section 8.9 is hereby added to the Existing Agreement:
 
Section 8.9.  Assignment of Servicing Duties.  It is understood and agreed that
SOAI and WFNNB will enter into an assignment and assumption agreement,
substantially in the form of Exhibit M hereto, under which SOAI will assign to
WFNNB, all of SOAI’s rights and obligations as Servicer (which rights and
obligations constitute substantially all of SOAI’s property and assets), and
WFNNB will acquire and assume such rights and obligations.  From and after the
date of effectiveness of such assignment and assumption agreements (the
“Transfer Date”), (i) except to the extent provided in such agreement with
respect to its actions or omissions to act as Servicer occurring before the
Transfer Date, SOAI shall be released from all obligations of the Servicer, (ii)
SOAI shall cease to be a party to this Agreement; provided that nothing herein
shall relieve
 

 
 

--------------------------------------------------------------------------------

 

SOAI of any liability for any of its actions (or omissions to act) as Servicer
prior to the Transfer Date, and (iii) subject to the foregoing clauses (i) and
(ii) and except as the context shall require, references in this Agreement and
the other Transaction Documents to the Servicer or to Spirit of America, Inc.,
in its capacity as Servicer, shall be deemed to be references to WFNNB in such
capacity.
 
(g) Section 13.11 of the Existing Agreement is hereby amended by adding the
words “, any Investor Certificateholder” following the words “Purchaser
Representative” where they appear in such section.
 
(h) The following Section 13.20 is hereby added to the Existing Agreement:
 
Section 13.20.  Subordination.  Each Certificateholder by accepting an Investor
Certificate acknowledges and agrees that such Investor Certificate represents an
obligation of the Trust and does not represent an interest in any assets of the
Seller (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the corpus of the Trust and proceeds
thereof).  In furtherance of and not in derogation of the foregoing, to the
extent the Seller enters into other securitization transactions, each
Certificateholder by accepting a Certificate acknowledges and agrees that it
shall have no right, title or interest in or to any assets (or interest therein)
conveyed or purported to be conveyed by the Seller to another securitization
trust or other Person or Persons in connection therewith (whether by way of a
sale, capital contribution or by virtue of the granting of a lien) (“Other
Assets”).  To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentences of this subsection, any Certificateholder
either (i) asserts an interest or claim to, or benefit from, Other Assets,
whether asserted against or through the Seller or any other Person owned by the
Seller, or (ii) is deemed to have any such interest, claim or benefit in or from
Other Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of Section
1111(b) of the Federal Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), and whether deemed asserted against or
through the Seller or any other Person owned by the Seller, then each
Certificateholder by accepting a Certificate further acknowledges and agrees
that any such interest, claim or benefit in or from Other Assets is and shall be
expressly subordinated to the indefeasible payment in full of all obligations
and liabilities of the Seller which, under the terms of the relevant documents
relating to the securitization of such Other Assets, are entitled to be paid
from, entitled to the benefits of, or otherwise secured by such Other Assets
(whether or not any such entitlement or security interest is legally perfected
or otherwise entitled to a priority of distribution or application under
applicable law, including insolvency laws, and whether asserted against the
Seller or any other Person owned by the Seller), including, the payment of
post-petition interest on such other obligations and liabilities.  This
subordination agreement shall be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code.  Each Certificateholder
further acknowledges and agrees that no adequate remedy at law exists for a
breach of this Section 13.20 and the terms of this Section 13.20 may be enforced
by an action for specific performance.
 

 
 

--------------------------------------------------------------------------------

 

(i) Schedule I to this Amendment is hereby added to the Existing Agreement as
Exhibit L thereto.
 
(j) Schedule II to this Amendment is hereby added to the Existing Agreement as
Exhibit M thereto.
 
(k) Exhibit A to the Existing Agreement is hereby replaced in its entirety by
Schedule III attached hereto.
 
SECTION 2. Change of Address and Waiver of Notice under the Existing
Agreement.  Following the effectiveness of the amendment described in Section 1
hereof, pursuant to Section 2.5(j) of the Existing Agreement, WFN SPV, as
Seller, and WFNNB, as Servicer, hereby designate the following additional
addresses as location of records concerning the Receivables:
 
If to WFN SPV, to:


WFN Credit Company, LLC
 
3100 Easton Square Place, #3108
 
Columbus, Ohio 43219
 
With a copy (which shall not constitute notice) to:
 
World Financial Network National Bank
 
3100 Easton Square Place
 
Columbus, OH  43219
 
Attention: General Counsel
 
If to WFNNB, to:


3100 Easton Square Place
 
Columbus, OH  43219
 
Attention: President
 
With a copy (which shall not constitute notice) to:
 
World Financial Network National Bank
 
3100 Easton Square Place
 
Columbus, OH  43219
 
Attention: General Counsel
 
The Trustee hereby waives the requirement of 30 days notice of such change of
address.
 
SECTION 3. Amendments to Series 2004-1 Supplement.  Section 16(a) of the Series
2004-1 Supplement is hereby amended by adding the words “the Seller, Affiliates
thereof  or” after the word “except” where such word appears in the third
paragraph of such section.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 4. Amendments to Series 2007-1 Supplement.  Section 16(a) of the Series
2007-1 Supplement is hereby amended by adding the words “the Seller, Affiliates
thereof  or” after the word “except” where such word appears in the third
paragraph of such section.
 
SECTION 5. Effectiveness.
 
(a) The amendments set forth in clauses (e), (f), (i) and (j) of Section 1,
Section 3 and Section 4 shall become effective on the date when all of the
following shall have occurred: (i) the Trustee receives counterparts of this
Amendment executed by the Trustee, SOAI and CSRC, (ii) the assignment and
assumption agreements described in clauses (i) and (j) of Section 1 hereof
become effective, (iii) each other condition precedent specified in Section 13.1
of the Existing Agreement and any other conditions precedent to the amendments
set forth in Section 1 specified in any other Transaction Document to the
effectiveness of any amendment to the Existing Agreement shall have been
satisfied.
 
(b) Immediately following the effectiveness of the amendments described in
Section 3(a) of this Amendment, the amendments set forth in clauses (a) through
(d), (g), (h) and (k) of Section 1 and Section 2 shall become effective when the
Trustee receives counterparts of this Amendment executed by WFNNB and WFN SPV.
 
SECTION 6. Governing Law.   THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 7. Severability.  Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
 
SECTION 8. Ratification of the Existing Agreement.  From and after the date
hereof, each reference in the Existing Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and references to the
Existing Agreement in any other document, instrument or agreement executed
and/or delivered in connection therewith, shall, in each case, mean and be a
reference to the Existing Agreement as amended hereby.  Except as otherwise
amended by this Amendment, the Existing Agreement shall continue in full force
and effect and is hereby ratified and confirmed.
 
SECTION 9. Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
[Remainder of page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date and year
first written.
 
Solely with respect to the amendments described in Section 5(a) of this
Amendment:
 
CHARMING SHOPPES RECEIVABLES CORP.
 
By:                                                                           
Name:  Eric M. Specter
Title:    President
   
SPIRIT OF AMERICA, INC.
   
By:                                                                           
Name:  Eric M. Specter
Title:    President






















































 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as the
Trustee
   
By:                                                                           
Name:
Title:






































































 
 

--------------------------------------------------------------------------------

 

Solely with respect to the amendments described in Section 5(b) of this
Amendment:
 




WFN CREDIT COMPANY, LLC
   
By:                                                                           
Name:
Title:
   
WORLD FINANCIAL NETWORK NATIONAL BANK
   
By:                                                                           
Name:
Title:
























































 
 

--------------------------------------------------------------------------------

 

Schedule I


EXHIBIT L


[Form of Assignment and Assumption Agreement]

















































































 
 

--------------------------------------------------------------------------------

 

Schedule II


EXHIBIT M


[Form of Assignment and Assumption Agreement]















































































 
 

--------------------------------------------------------------------------------

 

Schedule III
EXHIBIT A
 
[FORM OF EXCHANGEABLE SELLER CERTIFICATE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
